IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                          __________________

                              No. 95-10407
                          Conference Calendar
                           __________________


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

MAGDELINA GARCIA, a/k/a
Magdelina Meyer,
                                       Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 4:94-CR-101-A(3)
                        - - - - - - - - - -
                          October 31, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Magdelina Garcia argues that the district court lacked

authority to order her deported under 18 U.S.C. § 3583(d).    In

relevant part, § 3583(d) provides that "if an alien defendant is

subject to deportation, the court may provide, as a condition of

supervised release, that he be deported and remain outside the

United States, and may order that he be delivered to a duly

authorized immigration officer for such deportation."    18 U.S.C.

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-10407
                                -2-

§ 3583(d).   Although the district court could have provided that

deportation be a condition of supervised release, the district

court lacked authority under § 3583(d) to order the defendant

deported without a deportation hearing.   See United States v.

Quaye, 57 F.3d 447, 449-51 (5th Cir. 1995).   The 1994 amendment

to 8 U.S.C. § 1252a(d), which authorizes district courts to order

aliens deported who have committed aggravated felonies is

inapplicable because judicial deportation was not requested by

the Attorney General.   See § 1252a(d).

     Accordingly, we MODIFY the judgment as follows and AFFIRM as

modified:

     As a condition of supervised release, upon completion
     of her term of imprisonment the defendant is to be
     surrendered to a duly-authorized immigration official
     for deportation in accordance with the established
     procedures provided by the Immigration and
     Naturalization Act, 8 U.S.C. §§ 1101 et seq. As a
     further condition of supervised release, if ordered
     deported, defendant shall remain outside the United
     States.

     MODIFIED AND AFFIRMED.